The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA 

DETAILED ACTION

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-19 are rejected under 35 U.S.C. 103 as being unpatentable over Chakuno et al. (WO2015075765) in view of Kim (11,235,498 OR WO2019/039831).
Regarding claims 1 and 11, Chakuno et al. teach in figure 1(a) and related text an etching method of a copper-molybdenum composite film comprising: 
step S 10 of sequentially forming a molybdenum film 3 and a copper film 2 on the substrate to form a copper-molybdenum composite film; 
step S20 of forming a photoresist 4 in a predetermined pattern on the copper-molybdenum composite film; 
step S30 of etching a copper film of the copper-molybdenum composite film with an acidic first etching solution (see at least the passage “Etching solution for multilayer film containing hydrogen peroxide, inorganic acid, acidic organic acid, neutral organic acid”);
step S40 of etching a molybdenum film of the copper-molybdenum composite film with a neutral or basic second etching solution (see at least the passage “Etching solution for multilayer film containing hydrogen peroxide, inorganic acid, acidic organic acid, neutral organic acid”) to form the copper-molybdenum composite film in the predetermined pattern (see at least the passage “The present invention relates to a multilayer film etching solution, an etching concentrated solution, and an etching method used when etching a multilayer film of a copper layer and a molybdenum layer”).

Chakuno et al. do not explicitly state using step S40.
Kim teaches in figure 1 and related text using a first etching process S200 with an acidic first etching solution and using a second etching process S300 with a neutral or basic second etching solution.It would have been obvious to a person of ordinary skill in the art, before the effective filling date of the claimed invention, to use a first etching process which includes an acidic first etching solution and to use a second etching process which includes a neutral or basic second etching solution, as taught by Kim, in Chakuno et al.’s device, in order to obtain the required copper-molybdenum film having improved physical characteristics.

It is noted that the broad recitation of the claims does not require that the first etching process includes only an acidic first etching solution (and does not include a neutral or basic etching solution) and wherein the second etching process includes only a neutral or basic second etching solution (and does not include an acidic etching solution)

Regarding claims 2, 12, 3 and 13, Chakuno et al. teach in figure 1(a) and related text that the PH value of the first etching solution ranges from 0 to 5 and from 1 to 2 (“The etching solution according to the present invention is preferably used in the range of pH 2 to 5”).

Regarding claims 4 and 14, it would have been obvious to a person of ordinary skill in the art, before the effective filling date of the claimed invention, to use a pH value of the second etching solution to range from 6 to 9 in prior art’s device in order to obtain adequate etching of the molybdenum film.

Regarding claims 5 and 15, Chakuno et al. teach in figure 1(a) and related text that the first etching solution includes one or more of an inorganic acid and an organic acid, and further includes a chelating agent, an inhibitor, and deionized water (“The hydrogen peroxide decomposition inhibitor is 0.05% by mass to 0.20% by mass with respect to the total amount of the etching solution”).

Regarding claims 6 and 16, Chakuno et al. teach in figure 1(a) and related text that the organic acid is one or more combinations of acetic acid, glycolic acid, 2-hydroxypropane-1,2,3-tricarboxylic acid, benzoic acid, oxalic acid, succinic acid, 2,3-dihydroxysuccinic acid, 2-hydroxysuccinic acid, 2-hydroxypropionic acid, and phthalic acid; and the inorganic acid is one or more combinations of hydrogen peroxide, nitric acid, sulfuric acid, hydrochloric acid, phosphoric acid, hypochlorous acid, and permanganic acid.

Regarding claims 7 and 17, Chakuno et al. teach in figure 1(a) and related text that the second etching liquid includes an inorganic salt, a chelating agent, an inhibitor, and deionized water.

Regarding claims 8 and 18, Chakuno et al. teach in figure 1(a) and related text that the inorganic salt is one or more combinations of sodium chloride, magnesium chloride, potassium chloride, sodium sulfate, magnesium sulfate, potassium sulfate, sodium nitrate, magnesium nitrate, potassium nitrate, sodium acetate, magnesium acetate and potassium acetate.

Regarding claims 9 and 19, Chakuno et al. teach in figure 1(a) and related text that the chelating agent (“As the chelating agent, an aluminocarboxylic acid-based chelating agent such as ethylenediaminetetraacetic acid (EDTA), hydroxyethyliminodiacetic acid (HIDA), ethylenediamine-N, N′-disuccinic acid (EDDS) is preferably used”)
It would have been obvious to a person of ordinary skill in the art, before the effective filling date of the claimed invention, to use a chelating agent being one or more combinations of sodium stannate, sodium pyrophosphate, 8-hydroxyquinoline, and chitosan; and the inhibitor is one or more combinations of 6-nitrobenzimidazole, 2-aminothiazole, 2-amino-5-nitrothiazole, 5-aminotetrazole, 3-amino-1,2,4-triazole, benzotriazole, benzotriazole, sodium triazole, and mercaptobenzotriazole in prior art’s device in order to obtain adequate etching of the films.

Regarding claim 10, it would have been obvious to a person of ordinary skill in the art, before the effective filling date of the claimed invention, to use said copper-molybdenum film in an array substrate in order to increase the applicability of the device.


Response to Arguments
Applicant’s arguments with respect to claim(s) 1-19 have been considered but are moot because of the new ground of rejection.







Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to ORI NADAV whose telephone number is 571-272-1660.  The examiner can normally be reached between the hours of 7 AM to 4 PM (Eastern Standard Time) Monday through Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynne Gurley can be reached on 571-272-1670.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).








O.N.								/ORI NADAV/
8/5/2022				     	  	      PRIMARY EXAMINER
							TECHNOLOGY CENTER 2800